Title: To Thomas Jefferson from Charles Willson Peale, 26 November 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Museum Novr. 26. 1806.
                        
                        your Polygraph I received this afternoon, and it is now in the hands of the Workman, who will make it as
                            perfect as He possibly can. I expected to write this evening to inform you that the Box had not come forward, I am glad to
                            write otherwise. The Profile, if you enclose it to me shall be taken care off, and if we can improve by shading the
                            drawing of it, I mean with the aid of my son Rembrandt, we will do our best to make it more interresting. I think I must
                            have known Mr. Wythe, but at this moment I do not recollect his figure, the Profile may recall him to my memory. I have
                            again resumed my Pensil, in the belief that I can paint much better than when younger, and I have this day finished a
                            piece containing a great number of figures. The taking up from a marle-pit the Mammoth bones: It is the most interresting
                            Picture I have ever painted, and I hope will please those fond of painting who visit the Museum—The preservation of
                            Animals is done by a person I have taught my methods—and therefore in a short time I hope to be able to devote much of my
                            time to furnish the Museum with works of art.
                        The want of Room for a display will shortly be a great perplexity to me, the State House is too small to
                            hold my Quadrupeds & Birds. 
                  accept my best wishes for your health; I am with much esteem your friend
                        
                            C W Peale
                     
                        
                    